Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
 
 
Status of the Claims
Claims 1,8 are amended
Claims 1,3,4,6-10,12 are pending.
Claim 5 is cancelled

Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are not persuasive for the reasons below.
Applicant’s amendments are addressed by the newly cited art.

 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claims 1,5 ,12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell 20090124304 in view of TORRESANI 20170345246 in view of Danilewitz 20070150382



Regarding Claim 1, Twitchell discloses
a communication network; 
a first edge server connected to the communication network and provided on a first hierarchy level of the communication network; and higher in communication reliability than the first hierarchy level
a second edge server connected to the communication network and provided on a second hierarchy level of the communication network, … 
wherein the first edge server includes a first information reception unit that receives target object information about a target object, the target object information being transmitted by a radio tag attached to the target object in accordance with a predetermined timing; 
a first information storage unit that stores the target object information received by the first information reception unit;
Twitchell is directed to a wireless asset tracking system.  (Twitchell, title; abstract).  Twitchell discloses a hierarchical inventory monitoring system with different levels.  (Twitchell, fig.1).  Asset tags may be read by different readers (Fig. 1 elements 110, 170, 180).  The readers broadcast data to a gateway (Fig. 1 element 140) and information is aggregated at a server (Fig.1 element 160).  




a first change determination unit that determines whether the target object has moved out of a range of communication with the first edge server there has been a change in a status of the target object, based on a status of reception of the target object information at the predetermined timing by the first information reception unit;
Twitchell discloses readers monitor when tags cross monitoring zones and report them to upper hierarchy levels.  (Twitchell, para 0137, “Thus, when a pallet 120 is moved onto shipping vehicle 184, the pallet's Wireless Reader Tag 110 migrates to join a Class-Based Network headed by Gateway 180. Gateway 180 then is able to report the migration to application server 160 via a network link that it has formed with Gateway 140.”)
a first information transmission unit that transmits the target object information about the target object to the second edge server, when the first change determination unit determines that the target object has moved out of a range of communication with the first edge server-there has been the change in the status of the target object; and
(Twitchell, para 0136, “The value to this system is that as products are completed, the class on a pallet will not need to be manually changed because it automatically updates according to location (i.e., near the shipping docks). The same may happen once a driver leaves the parking lot and the radios no longer communicate to a NIM, but now communicate with a MLG. In this case, the class designations may look like this: /Sony/TV/24''/Intransit/ABC Trucking/serial #10.”)



and wherein the second edge server includes a second information reception unit that receives information
a second information storage unit that stores the information received by the second information reception unit;
a second change determination unit that determines whether there has been a change in a position of at least one of the first edge server and the second edge server;
a second information transmission unit that transmits, when the second change determination unit determines that there has been the change in the position, the information stored in the second information storage unit to a third edge server provided on a third network hierarchy level higher than the second network hierarchy level; and
Twitchell discloses that a tag reader could be mobile (ie. on a delivery truck) and location tracked by the system.  (Twitchell, para 0131, “Gateway 180, which is installed in shipping vehicle 184, has the core capabilities of a Wireless Reader Tag and a Gateway, plus at least two additional features. Gateway 180 includes a GPS receiver (not depicted) for determining geographic location of shipping vehicle 184 and a mobile interface such as a cellular or satellite transmitter 186 for transmitting data to server computer 160 via a mobile phone network 188. In implementation, the Communicator 170 and Gateway 140,180 each include a Wireless Reader Tag incorporated therein. Thus, because Gateway 140,180 and Communicator 170 each includes the core hardware and software of a Wireless Reader Tag, each can actively participate in the formation, control, and maintenance of the Class-Based Networks.”)

Twitchell does not explicitly disclose
a first timing setting unit to set a first timing at which the first information transmission unit transmits the target object information based on a first instruction received via a cloud network, transmitted by the first information transmission unit;
a second timing setting unit to set a second timing at which the second information transmission unit transmits the target object information based on a second instruction received via the cloud network;

TORRESANI is directed to a networked vending machine monitoring system.  (Torresani, abstract).  Torresani discloses that different elements in the monitoring system may be set to have different data collection frequencies by a cloud server.  (“Additionally, or alternatively, the cloud server may process the input data to identify an alteration to a power management configuration to reduce a power utilization of the vending device. Similarly, the cloud server may alter a configuration of a component of the vending device (e.g., a compressor) to reduce a likelihood of a component failure. Similarly, the cloud server may process the input data to generate offer data identifying an offer for sale, such as a discount to a type of item of product, a promotion of a type of item of product, or the like. Similarly, the cloud server may process the input data to identify an alteration to a data collection management configuration of the vending device, such as an alteration to a frequency of data collection, a type of data that is collected, or the like. In this case, the cloud server may transmit information to the vending device to cause the vending device to implement a vending device response action. In this way, the cloud server reduces a power consumption of the vending device, increases sales for the vending device, reduces a likelihood of component failure for the vending device, or the like relative to a statically configured vending device.”, Id, para 0022; “In some implementations, vending device control module 530 may cause vending device 240 to collect data at a near real-time time interval (e.g., a frequency associated with continuous or near-continuous collection and reporting of sensor data, such as each second or each minute). In some implementations, vending device control module 530 may cause vending device 240 to collect first data at a first time interval (e.g., a non near real-time time interval for data expected to remain relatively static, such as location data) and second data at a second time interval (e.g., a near real-time time interval for data expected to be relatively dynamic, such as vibration data). In some implementations, vending device control module 530 may cause a first vending device 240 to collect data at a first time interval and a second vending device 240 

Twitchell and Torresani does not explicitly disclose
wherein the first change determination unit determines whether the target object has moved out of the range of communication with the first edge server, based on a timing at which the first information reception unit receives the target object information from the radio tag and a period in which the target object information is not received from the radio tag. 
Danilewitz is directed to a drug tracking system.  (Danilewitz, abstact).  Danilewitz discloses that is known to periodically query asset tags by a reader and update inventory to account for removed items.  (Id, para 0024, “In use, the cabinet data processing system 150 will make periodic inventory scans, using the RFID reader 120, to uniquely identify each product unit 200 (as shown in FIG. 2) stored in the cabinet. If a new identifier is found during any scan, the cabinet data processing system 150 notes the identifier and stores it to a current inventory list for that cabinet. Similarly, if a specific identifier is no longer detected during a periodic scan, because the product has been removed or the RFID tag has been destroyed, the cabinet data processing system 150 notes the missing identifier and removes it from the current inventory list for the cabinet. The identifiers of such removed products are also stored in a "consumed product" list in the cabinet data processing system.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Twitchell and Torresani with the timing of Danilewitz with the motivation of updating inventory.  Id.




Regarding Claim 3, Twitchell, Torresani and Danilewitz disclose the system of claim 1.
wherein
the second information transmission unit transmits the information stored in the second information storage unit to the third edge server by using a second communication scheme having higher reliability than the first communication scheme.

the first information reception unit receives the target object information from the radio tag, by using a first communication scheme, and
See prior art rejection of claim 1 regarding Twitchell.

Regarding Claim 12,  Twitchell, Torresani and Danilewitz disclose the system of claim 1.
the second information storage unit stores a plurality of pieces of the information received by the second information reception unit; and
the second edge server further includes an information aggregation unit to generate an average value or a representative value of the plurality of pieces of the information to form aggregated information.
Twitchell discloses data may be aggregated for database queries.  (“Once established, the Class-Based Networks provide functionality as a dynamic distributed hierarchical database system. In this regard, Wireless Reader Tags and Wireless Tags preferably include a handling routine in communication with a memory of the Wireless Reader Tags and Wireless Tags. The handling routine interprets and 


Claims 4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Danilewitz in further view of Birari, “Mitigating the Reader Collision Problem in RFID Networks with Mobile Readers”, 2005, IEEE 



Regarding Claim 4, Tamarkin, Torresani and Danilewitz disclose the system of claim 3.

Twitchell, Torresani and Danilewitz do not explicitly disclose
wherein the first communication scheme is a communication scheme in which collision control is not performed, and 
Birari is a paper directed to mitigating collision in RFID networks.  (Brirari, abstract).  Brirari discloses that it is known that RFID networks encounter collisions when reading RFID tags.  Id.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Tamarkin with the RFID network of Brirari with the motivation of identifying objects.  Id.


the second communication scheme is a communication scheme in which the collision control is performed.
See prior art rejection of claim 1 regarding Twitchell.   The examiner understands mobile phone protocols serving multiple users on the same radio frequencies to address network collisions.

Claims 6,9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Danilewitz in further view of Reed 5862325

Regarding Claim 6, Twitchell, Torresani and Danilewitz disclose the system of claim 1.
wherein
the first edge server further includes a timing setting unit that sets a timing at which the first information transmission unit transmits the target object information about the target object to the second edge server,

the first information transmission unit transmits the target object information about the target object to the second edge server when the first change determination unit detects the change between a first timing and a second timing that are set to be consecutive by the timing setting unit, and
See prior art rejection of claim 1, regarding Danilewitz

Twitchell, Torresani and Danilewitz does not explicitly disclose

the timing setting unit sets the timing in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
.



Claims 7,8,10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Danilewitz in further view of Official Notice

Regarding Claim 7, Twitchell, Torresani and Danilewitz disclose the system of claim 1.

wherein
the radio tag includes a sensor,
the first information reception unit receives detection information, detected by the sensor, from the radio tag,
the first information storage unit stores the detection information received by the first information reception unit,
…the plurality of pieces of detection information including the detection information, received by the first information reception unit from a plurality of radio tags, the plurality of radio tags including the radio tag, to generate aggregated information, and
(Twitchell, para 0063, “In accordance with one or more aspects of the present invention, the WRT may include a sensor component physically connected to the LPRF communications component for data exchange therebetween. The sensor component may include a motion detector; a digital camera; a microphone; a thermometer; and/or a global positioning system (GPS) receiver.)

Twitchell, Torresani and Danilewitz do not explicitly disclose
the first edge server includes an information aggregation unit that aggregates a plurality of pieces of detection information,
the first information transmission unit transmits the aggregated information, generated by the information aggregation unit, to the second edge server.
The examiner takes official notice that it is old and well known to aggregate data before transmission.  For example, it is known for data collection systems to collect multiple pieces of data into a batch and transmit on a schedule rather than transmitting individual data in real time.  The examiner notes that the hierarchy disclose in Twitchell discloses various computerizes that collect and forward information.  Adding a batch schedule to Twitchell, Torresani and Danilewitz would result in a predictable outcome.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 



Regarding Claim 8, Twitchell, Torresani and Danilewitz and Official Notice disclose the system of claim 7.


the first change determination unit determines whether the target object has moved out of a range of communication with the first edge server, based on the detection information received by the first information reception unit, and
the first information transmission unit transmits the aggregated
information to the second edge server, when the first change determination unit determines that there has been the change in the status of the target object. 
See prior art rejection of claim 1 regarding Danilewitz


Regarding Claim 10, Twitchell, Torresani and Danilewitz and Official Notice disclose the system of claim 7.
Twitchell, Danilewitz and official notice does not explicitly disclose
wherein the information aggregation unit generates the aggregated information only including the detection information indicating abnormality, among the plurality of pieces of detection information received by the first information reception unit from the radio tag.
See prior art rejection of claim 1 regarding Danilewitz

Claims 9  are rejected under 35 U.S.C. 103(a) as being unpatentable over Twitchell in view of Torresani in view of Danilewitz in further view of Official Notice in further view of Reed

Regarding Claim 9, Tamarkin, Torresani, Danilewitz and Official Notice disclose the system of claim 7.
wherein
the information aggregation unit aggregates the plurality of pieces of detection information in accordance with an aggregation condition set in advance,
the first edge server further includes an aggregation condition setting unit that sets the aggregation condition, and
the aggregation condition setting unit sets the aggregation condition in accordance with an instruction received via the second network hierarchy level and the first network hierarchy level.
See prior art rejection of claim 6 regarding Reed  




Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALLEN C CHEIN/Primary Examiner, Art Unit 3687